--------------------------------------------------------------------------------


Exhibit 10.18
Form of Employment Agreement between NBT Bancorp Inc. and Michael J. Chewens
made as of January 1, 2005.

 

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the "Agreement") made and entered into as of the
first day of January 2005, by and between MICHAEL J. CHEWENS ("Executive") and
NBT BANCORP INC., a Delaware corporation having its principal office in Norwich,
New York ("NBTB")


W I T N E S S E T H  T H A T :


WHEREAS, Executive is an senior executive vice president and the chief financial
officer of NBTB and NBT Bank, National Association, a national banking
association which is a wholly-owned subsidiary of NBTB ("NBT Bank");


WHEREAS, NBTB desires to secure the continued employment of Executive, subject
to the provisions of this Agreement; and


WHEREAS, Executive is desirous of entering into the Agreement for such periods
and upon the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, intending to be legally bound, the parties
agree as follows:



 
1.
Employment; Responsibilities and Duties.



(a)    NBTB hereby agrees to employ Executive and to cause NBT Bank and any
successor organization to NBT Bank to employ Executive, and Executive hereby
agrees to serve as a senior executive vice president and the chief financial
officer of NBTB and NBT Bank, and of any successor organization to NBTB or NBT
Bank, as applicable, during the Term of Employment. Executive shall have such
executive duties, responsibilities, and authority as shall be set forth in the
bylaws of NBTB and NBT Bank or as may otherwise be determined by NBTB. During
the Term of Employment, Executive shall report directly to the chief executive
officer of NBTB.


(b)    Executive shall devote his full working time and best efforts to the
performance of his responsibilities and duties hereunder. During the Term of
Employment, Executive shall not, without the prior written consent of the chief
executive officer of NBTB, render services as an employee, independent
contractor, or otherwise, whether or not compensated, to any person or entity
other than NBTB or its affiliates; provided that Executive may, where
involvement in such activities does not individually or in the aggregate
significantly interfere with the performance by Executive of his duties or
violate the provisions of section 4 hereof, (i) render services to charitable
organizations, (ii) manage his personal investments, and (iii) with the prior
permission of the chief executive officer of NBTB, hold such other directorships
or part-time academic appointments or have such other business affiliations as
would otherwise be prohibited under this section 1.



 
2.
Term of Employment.



(a)    The term of this Agreement ("Term of Employment") shall be the period
commencing on the date of this Agreement (the "Commencement Date") and
continuing until the Termination Date, which shall mean the earliest to occur
of:
 
(i)    January 1, 2008, provided, however, that on January 1, 2006 and on each
January 1 thereafter, the Term of Employment shall be extended by one additional
year;


(ii)   the death of Executive;


(iii)          Executive's inability to perform his duties hereunder, as a
result of physical or mental disability as reasonably determined by the personal
physician of Executive, for a period of at least 180 consecutive days or for at
least 180 days during any period of twelve consecutive months during the Term of
Employment; or



--------------------------------------------------------------------------------


 
(iv)          the discharge of Executive by NBTB "for cause," which shall mean
one or more of the following:


(A)    any willful or gross misconduct by Executive with respect to the business
and affairs of NBTB or NBT Bank, or with respect to any of its affiliates for
which Executive is assigned material responsibilities or duties;


(B)    the conviction of Executive of a felony (after the earlier of the
expiration of any applicable appeal period without perfection of an appeal by
Executive or the denial of any appeal as to which no further appeal or review is
available to Executive) whether or not committed in the course of his employment
by NBTB;


(C)    Executive's willful neglect, failure, or refusal to carry out his duties
hereunder in a reasonable manner (other than any such failure resulting from
disability or death or from termination by Executive for Good Reason, as
hereinafter defined) after a written demand for substantial performance is
delivered to Executive that specifically identifies the manner in which NBTB
believes that Executive has not substantially performed his duties and Executive
has not resumed substantial performance of his duties on a continuous basis
within thirty days of receiving such demand; or


(D)    the breach by Executive of any representation or warranty in section 6(a)
hereof or of any agreement contained in section 1, 4, 5, or 6(b) hereof, which
breach is material and adverse to NBTB or any of its affiliates for which
Executive is assigned material responsibilities or duties; or


(v)    Executive's resignation from his position as senior executive vice
president and chief financial officer of NBTB or NBT Bank other than for "Good
Reason," as hereinafter defined; or


(vi)   the termination of Executive's employment by NBTB "without cause," which
shall be for any reason other than those set forth in subsections (i), (ii),
(iii), (iv), or (v) of this section 2(a), at any time, upon the thirtieth day
following notice to Executive; or


(vii)   Executive's resignation for "Good Reason."


"Good Reason" shall mean, without Executive's express written consent,
reassignment of Executive to a position other than senior executive vice
president and chief financial officer of NBTB or NBT Bank other than for
"Cause," or a decrease in the amount or level of Executive's salary or benefits
from the amount or level established in section 3 hereof.


(b)    In the event that the Term of Employment shall be terminated for any
reason other than that set forth in section 2(a)(vi) or 2(a)(vii) hereof,
Executive shall be entitled to receive, upon the occurrence of any such event:


(i)    any salary (as hereinafter defined) payable pursuant to section 3(a)(i)
hereof which shall have accrued as of the Termination Date; and


(ii)   such rights as Executive shall have accrued as of the Termination Date
under the terms of any plans or arrangements in which he participates pursuant
to section 3(b) hereof, any right to reimbursement for expenses accrued as of
the Termination Date payable pursuant to section 3(g) hereof, and the right to
receive the cash equivalent of paid annual leave and sick leave accrued as of
the Termination Date pursuant to section 3(d) hereof, and


(c)    In the event that the Term of Employment shall be terminated for the
reason set forth in section 2(a)(vi) or 2(a)(vii) hereof, Executive shall be
entitled to receive:


(i)    any salary payable pursuant to section 3(a)(i) hereof which shall have
accrued as of the Termination Date, and, for the period commencing on the date
immediately following the Termination Date and ending upon and including the
latest of the third anniversary of the Commencement Date or the date to which
the Term of Employment shall (as of the Termination Date) have automatically
extended itself under section 2(a)(i) hereof, salary payable at the rate
established pursuant to section 3(a)(i) hereof, in a manner consistent with the
normal payroll practices of NBTB with respect to executive personnel as
presently in effect or as they may be modified by NBTB from time to time;



--------------------------------------------------------------------------------


 
(ii)   such rights as Executive may have accrued as of the Termination Date
under the terms of any plans or arrangements in which he participates pursuant
to section 3(b) hereof, any right to reimbursement for expenses accrued as of
the Termination Date payable pursuant to section 3(g) hereof, and the right to
receive the cash equivalent of paid annual leave and sick leave accrued as of
the Termination Date pursuant to section 3(d) hereof; and


(iii)          if, within eighteen (18) months following the Termination Date,
Executive should sell his principal residence in the Binghamton Rand McNally
Metropolitan Area as determined by Rand McNally & Company (the "Binghamton RMA")
and relocate to a place outside of the Binghamton RMA, (A) reimbursement for any
shortfall between the net proceeds on the sale of his principal residence and
the purchase price plus improvements, including direct, necessary and reasonable
transaction costs incurred in connection with such purchase, as determined by
the controller’s division of NBT Bank, for such residence, and including direct,
necessary and reasonable expenses, as determined by the finance division of NBT
Bank, incurred to prepare the residence for sale, (B) reimbursement for direct,
necessary and reasonable expenses, as determined by the finance division of NBT
Bank, incurred in connection with the sale of such residence not already
included as part of the reimbursement under (A) above, and (C) an amount
necessary to pay all federal, state and local income taxes resulting from any
reimbursement made pursuant to (A) and (B) (including any additional federal,
state and local income taxes resulting from the payment hereunder of such
taxes), the intent being that Executive shall be paid an additional amount (the
“Gross-Up”) such that the net amount retained by the Executive, after deduction
of such federal, state and local income taxes resulting from the reimbursement
under (A) and (B) shall be equal to the amount of the reimbursement under (A)
and (B) before payment of such taxes; for purposes of determining the amount of
the Gross-Up, Executive shall be deemed to pay federal, state and local income
taxes at the highest marginal rate of taxation in effect in the calendar year in
which the reimbursement is made. Amounts due under this subsection shall be paid
as soon as administratively practicable, but in no event later than ninety (90)
days after the date of the sale of Executive’s principal residence.


Notwithstanding the foregoing, in the event the Executive is reimbursed,
entitled to reimbursement, or is paid any amounts by an entity or entities other
than NBTB or NBT Bank of any affiliate or successor thereof (the “Third Party”),
for any amounts for which Executive has received, or is entitled to receive,
reimbursement under (A) or (B) above with respect to the sale of his principal
residence or any Gross-Up under (C) above, the Executive agrees:
(3)
with regard to amounts already paid by NBTB or NBT Bank or any affiliate or
successor thereof (hereinafter referred to collectively as the “Company”), the
Executive shall notify the Company of all amounts received or due from the Third
Party, and shall reimburse the Company in an amount equal to the amount so
received or due from the Third Party up to the amount the Company paid to the
Executive under (A), (B), and (C) above; and

(4)
with regard to amounts due but not yet paid by the Company to the Executive, the
Executive shall notify the Company of any amounts received or due from the Third
Party, and the Executive agrees that the Company shall reduce the amount due
under (A), (B), and (C) above by the amount the Executive has been paid or is
entitled to be paid by the Third Party up to the amount due the Executive from
the Company.



(d)    Any provision of this section 2 to the contrary notwithstanding, in the
event that the employment of Executive with NBTB is terminated in any situation
described in section 3 of the change-in-control letter agreement dated July 23,
2001 between NBTB and Executive (the "Change-in-Control Agreement") so as to
entitle Executive to a severance payment and other benefits described in section
3 of the Change-in-Control Agreement, then Executive shall be entitled to
receive the following, and no more, under this section 2:


(i)    any salary payable pursuant to section 3(a)(i) hereof which shall have
accrued as of the Termination Date;


(ii)   such rights as Executive shall have accrued as of the Termination Date
under the terms of any plans or arrangements in which he participates pursuant
to section 3(b) hereof, any right to reimbursement for expenses accrued as of
the Termination Date payable pursuant to section 3(g) hereof, and the right to
receive the cash equivalent of paid annual leave and sick leave accrued as of
the Termination Date pursuant to section 3(d) hereof;


(iii)   the severance payment and other benefits provided in the Change-
in-Control Agreement; and


(iv)   if, within eighteen (18) months following the Termination Date, Executive
should sell his principal residence in the Binghamton RMA and relocate to a
place outside of the Binghamton RMA, (A) reimbursement for any shortfall between
the net proceeds on the sale of his principal residence and the purchase price
plus improvements, including direct, necessary and reasonable transaction costs
incurred in connection with such purchase, as determined by the finance division
of NBT Bank, for such residence, and including direct, necessary and reasonable
expenses, as determined by the controller’s division of NBT Bank, incurred to
prepare the residence for sale, (B) reimbursement for direct, necessary and
reasonable expenses, as determined by the finance division of NBT Bank, incurred
in connection with the sale of such residence not already included as part of
the reimbursement under (A) above, and (C) the Gross-Up, the intent being that
the net amount retained by the Executive, after deduction of such federal, state
and local income taxes resulting from the reimbursement under (A) and (B) shall
be equal to the amount of the reimbursement under (A) and (B) before payment of
such taxes; for purposes of determining the amount of the Gross-Up, Executive
shall be deemed to pay federal, state and local income taxes at the highest
marginal rate of taxation in effect in the calendar year in which the
reimbursement is made. Amounts due under this subsection shall be paid as soon
as administratively practicable, but in no event later than ninety (90) days
after the date of the sale of Executive’s principal residence.


--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the event the Executive is reimbursed,
entitled to reimbursement, or is paid any amounts by a Third Party, for any
amounts for which Executive has received, or is entitled to receive,
reimbursement under (A) or (B) above with respect to the sale of his principal
residence or any Gross-Up under (C) above, the Executive agrees:

(3)
with regard to amounts already paid by the Company, the Executive shall notify
the Company of all amounts received or due from the Third Party, and shall
reimburse the Company in an amount equal to the amount so received or due from
the Third Party up to the amount the Company paid to the Executive under (A),
(B), and (C) above; and



(4)
with regard to amounts due but not yet paid by the Company to the Executive, the
Executive shall notify the Company of any amounts received or due from the Third
Party, and the Executive agrees that the Company shall reduce the amount due
under (A), (B), and (C) above by the amount the Executive has been paid or is
entitled to be paid by the Third Party up to the amount due the Executive from
the Company.



3.    Compensation. For the services to be performed by Executive for NBTB and
its affiliates under this Agreement, Executive shall be compensated in the
following manner:


(a)    Salary. During the Term of Employment:


(i)    NBTB shall pay Executive a salary, which, on an annual basis, shall be
$271,600.00 commencing on January 1, 2005. Salary commencing on January 1, 2006
will be negotiated between Executive and the CEO of NBTB based on
recommendations from the Compensation and Benefits Committee and in line with
compensation for comparable positions in companies of similar size and
structure, but in no case less than $271,600.00.  Salary shall be payable in
accordance with the normal payroll practices of NBTB with respect to executive
personnel as presently in effect or as they may be modified by NBTB from time to
time.


(ii)    Executive shall be eligible to be considered for performance bonuses
commensurate with the Executive’s title and salary grade in accordance with the
compensation policies of NBTB with respect to executive personnel as presently
in effect or as they may be modified by NBTB from time to time.


(b)    Employee Benefit Plans or Arrangements. During the Term of Employment,
Executive shall be entitled to participate in all employee benefit plans of
NBTB, as presently in effect or as they may be modified by NBTB from time to
time, under such terms as may be applicable to officers of Executive's rank
employed by NBTB or its affiliates, including, without limitation, plans
providing retirement benefits, stock options, medical insurance, life insurance,
disability insurance, and accidental death or dismemberment insurance, provided
that there be no duplication of such benefits as are provided under any other
provision of this Agreement.


(c)    Stock Options and NBTB Performance Share Plan. Each January or February
annually during the Term of Employment, NBTB will cause Executive to be granted
a non-statutory ("non-qualified") stock option (each an "Option") to purchase
the number of shares of the common stock of NBTB, $0.01 par value (the "NBTB
Common Stock"), pursuant to the NBT Bancorp Inc. 1993 Stock Option Plan, as
amended, or any appropriate successor plan (the "Stock Option Plan"), computed
by using a formula approved by NBTB that is commensurate with the Executive’s
title and salary grade. The option exercise price per share of the shares
subject to each Option shall be such Fair Market Value, and the terms,
conditions of exercise, and vesting schedule of such Option shall be as set
forth in section 8 of the Stock Option Plan. In addition, Executive shall be
entitled to participate in any NBTB Performance Share Plan (the “Performance
Share Plan”) as applicable to officers of Executive’s rank. 


--------------------------------------------------------------------------------




(d)    Vacation and Sick Leave. During the Term of Employment, Executive shall
be entitled to paid annual vacation periods and sick leave in accordance with
the policies of NBTB as in effect as of the Commencement Date or as may be
modified by NBTB from time to time as may be applicable to officers of
Executive's rank employed by NBTB or its affiliates, but in no event less than
four weeks of paid vacation per year.


(e)    Automobile. During the Term of Employment, Executive shall be entitled to
the use of an automobile owned by NBTB or an affiliate of NBTB, the make, model,
and year of which automobile shall be appropriate to an officer of Executive's
rank and which will be replaced every two years (or earlier if the accumulated
mileage exceeds 50,000 miles). Executive shall be responsible for all expenses
of ownership and use of any such automobile, subject to reimburse-ment of
expenses for business use in accordance with section 3(h).


(f)    Country Club Dues. During the Term of Employment, Executive shall be
reimbursed for dues and assessments incurred in relation to Executive's
membership at a country club mutually agreed upon by the chief executive officer
of NBTB and the Executive.


(g)    Withholding. All compensation to be paid to Executive hereunder shall be
subject to required withholding and other taxes.



 
(h)
Expenses. During the Term of Employment, Executive shall be

reimbursed for reasonable travel and other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as may from time to time be requested, in accordance with
such policies of NBTB as are in effect as of the Commencement Date and as may be
modified by NBTB from time to time, under such terms as may be applicable to
officers of Executive's rank employed by NBTB or its affiliates.



 
4.
Confidential Business Information; Non-Competition.




 
(a)
Executive acknowledges that certain business methods, creative techniques, and
technical data of NBTB and its affiliates and the like are deemed by NBTB to be
and are in fact confidential business information of NBTB or its affiliates or
are entrusted to third parties. Such confidential information includes but is
not limited to procedures, methods, sales relationships developed while in the
service of NBTB or its affiliates, knowledge of customers and their
requirements, marketing plans, marketing information, studies, forecasts, and
surveys, competitive analyses, mailing and marketing lists, new business
proposals, lists of vendors, consultants, and other persons who render service
or provide material to NBTB or NBT Bank or their affiliates, and compositions,
ideas, plans, and methods belonging to or related to the affairs of NBTB or NBT
Bank or their affiliates. In this regard, NBTB asserts proprietary rights in all
of its business information and that of its affiliates except for such
information as is clearly in the public domain. Notwithstanding the foregoing,
information that would be generally known or available to persons skilled in
Executive's fields shall be considered to be "clearly in the public domain" for
the purposes of the preceding sentence. Executive agrees that he will not
disclose or divulge to any third party, except as may be required by his duties
hereunder, by law, regulation, or order of a court or government authority, or
as directed by NBTB, nor shall he use to the detriment of NBTB or its affiliates
or use in any business or on behalf of any business competitive with or
substantially similar to any business of NBTB or NBT Bank or their affiliates,
any confidential business information obtained during the course of his
employment by NBTB. The foregoing shall not be construed as restricting
Executive from disclosing such information to the employees of NBTB or NBT Bank
or their affiliates. On or before the Termination Date, Executive shall promptly
deliver to NBTB any and all tangible, confidential information in his
possession.



(b)    Executive hereby agrees that from the Commencement Date until the first
anniversary of the Termination Date, Executive will not (i) interfere with the
relationship of NBTB or NBT Bank or their affiliates with any of their
employees, suppliers, agents, or representatives (including, without limitation,
causing or helping another business to hire any employee of NBTB or NBT Bank or
their affiliates), or (ii) directly or indirectly divert or attempt to divert
from NBTB, NBT Bank or their affiliates any business in which any of them has
been actively engaged during the Term of Employment, nor interfere with the
relationship of NBTB, NBT Bank or their affiliates with any of their customers
or prospective customers. This paragraph 4(b) shall not, in and of itself,
prohibit Executive from engaging in the banking, trust, or financial services
business in any capacity, including that of an owner or employee.


--------------------------------------------------------------------------------




(c)    Executive acknowledges and agrees that irreparable injury will result to
NBTB in the event of a breach of any of the provisions of this section 4 (the
"Designated Provisions") and that NBTB will have no adequate remedy at law with
respect thereto. Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy
NBTB may have, NBTB shall be entitled to the entry of a preliminary and
permanent injunction (including, without limitation, specific performance) by a
court of competent jurisdiction in Chenango County, New York, or elsewhere, to
restrain the violation or breach thereof by Executive, and Executive submits to
the jurisdiction of such court in any such action.


(d)    It is the desire and intent of the parties that the provisions of this
section 4 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this section 4 shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made. In addition, should
any court determine that the provisions of this section 4 shall be unenforceable
with respect to scope, duration, or geographic area, such court shall be
empowered to substitute, to the extent enforceable, provisions similar hereto or
other provisions so as to provide to NBTB, to the fullest extent permitted by
applicable law, the benefits intended by this section 4.


5.    Life Insurance. In light of the unusual abilities and experience of
Executive, NBTB (or its affiliates) in its discretion may apply for and procure
as owner and for its own benefit insurance on the life of Executive, in such
amount and in such form as NBTB may choose. NBTB shall make all payments for
such insurance and shall receive all benefits from it. Executive shall have no
interest whatsoever in any such policy or policies but, at the request of NBTB,
shall submit to medical examinations and supply such information and execute
such documents as may reasonably be required by the insurance company or
companies to which NBTB has applied for insurance.


6.    Representations and Warranties.


(a)    Executive represents and warrants to NBTB that his execution, delivery,
and performance of this Agreement will not result in or constitute a breach of
or conflict with any term, covenant, condition, or provision of any commitment,
contract, or other agreement or instrument, including, without limitation, any
other employment agreement, to which Executive is or has been a party.


(b)    Executive shall indemnify, defend, and hold harmless NBTB for, from, and
against any and all losses, claims, suits, damages, expenses, or liabilities,
including court costs and counsel fees, which NBTB has incurred or to which NBTB
may become subject, insofar as such losses, claims, suits, damages, expenses,
liabilities, costs, or fees arise out of or are based upon any failure of any
representation or warranty of Executive in section 6(a) hereof to be true and
correct when made.


7.    Notices. All notices, consents, waivers, or other communications which are
required or permitted hereunder shall be in writing and deemed to have been duly
given if delivered personally or by messenger, transmitted by telex or telegram,
by express courier, or sent by registered or certified mail, return receipt
requested, postage prepaid. All communications shall be addressed to the
appropriate address of each party as follows:


If to NBTB:


NBT Bancorp Inc.
52 South Broad Street
Norwich, New York 13815



 
Attention:
Chief Executive Officer





With a required copy to:


NBT Bancorp Inc. Corporate Counsel
 

--------------------------------------------------------------------------------


 
If to Executive:


Mr. Michael J. Chewens
2613 Pine Bluff Drive
Vestal, New York 13850-2909


All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.


8.    Assignment. Neither party may assign this Agreement or any rights or
obligations hereunder without the consent of the other party.


9.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of New York, without giving
effect to the principles of conflict of law thereof. The parties hereby
designate Chenango County, New York to be the proper jurisdiction and venue for
any suit or action arising out of this Agreement. Each of the parties consents
to personal jurisdiction in such venue for such a proceeding and agrees that it
may be served with process in any action with respect to this Agreement or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York. Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this Agreement or the
transactions contemplated thereby brought in the courts aforesaid.


10.    Entire Agreement. This Agreement constitutes the entire understanding
between NBTB and Executive relating to the subject matter hereof. Any previous
agreements or understandings between the parties hereto or between Executive and
NBT Bank or any of its affiliates regarding the subject matter hereof, including
without limitation the terms and conditions of employment, compensation,
benefits, retirement, competition following employment, and the like, are merged
into and superseded by this Agreement. Neither this Agreement nor any provisions
hereof can be modified, changed, discharged, or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge, or termination is sought.


11.    Illegality; Severability.


(a)    Anything in this Agreement to the contrary notwithstanding, this
Agreement is not intended and shall not be construed to require any payment to
Executive which would violate any federal or state statute or regulation,
including without limitation the "golden parachute payment regulations" of the
Federal Deposit Insurance Corporation codified to Part 359 of title 12, Code of
Federal Regulations.


(b)    If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:


(i)    the validity, legality, and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; and


(ii)    to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provisions held to be invalid, illegal, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.


12.    Arbitration. Subject to the right of each party to seek specific
performance (which right shall not be subject to arbitration), if a dispute
arises out of or related to this Agreement, or the breach thereof, such dispute
shall be referred to arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association ("AAA"). A dispute subject to the
provisions of this section will exist if either party notifies the other party
in writing that a dispute subject to arbitration exists and states, with
reasonable specificity, the issue subject to arbitration (the "Arbitration
Notice"). The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith to resolve the dispute by mediation in
accordance with the Commercial Rules of Arbitration of AAA between the date of
the issuance of the Arbitration Notice and the date the dispute is set for
arbitration. If the dispute is not settled by the date set for arbitration, then
any controversy or claim arising out of this Agreement or the breach hereof
shall be resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. Any person serving
as a mediator or arbitrator must have at least ten years' experience in
resolving commercial disputes through arbitration. In the event any claim or
dispute involves an amount in excess of $100,000, either party may request that
the matter be heard by a panel of three arbitrators; otherwise all matters
subject to arbitration shall be heard and resolved by a single arbitrator. The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in the
Northern District of New York. In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that such discovery shall be
concluded within ninety days after the date the matter is set for arbitration.
In the event of any arbitration, the arbitrator or arbitrators shall have the
power to award reasonable attorney's fees to the prevailing party. Any provision
in this Agreement to the contrary notwithstanding, this section shall be
governed by the Federal Arbitration Act and the parties have entered into this
Agreement pursuant to such Act.


--------------------------------------------------------------------------------




13.    Costs of Litigation. In the event litigation is commenced to enforce any
of the provisions hereof, or to obtain declaratory relief in connection with any
of the provisions hereof, the prevailing party shall be entitled to recover
reasonable attorney's fees. In the event this Agreement is asserted in any
litigation as a defense to any liability, claim, demand, action, cause of
action, or right asserted in such litigation, the party prevailing on the issue
of that defense shall be entitled to recovery of reasonable attorney's fees.


14.    Affiliation. A company will be deemed to be "affiliated" with NBTB or NBT
Bank according to the definition of "Affiliate" set forth in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.


15.    Headings. The section and subsection headings herein have been inserted
for convenience of reference only and shall in no way modify or restrict any of
the terms or provisions hereof.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto executed or caused this Agreement to be
executed as of the day and year first above written.
 

 
NBT BANCORP INC.
             
By:
/S/ Daryl R. Forsythe
   
Daryl R. Forsythe
   
Chairman and
   
Chief Executive Officer
             
MICHAEL J. CHEWENS
                   
/S/ Michael J. Chewens

 

--------------------------------------------------------------------------------